Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Office of Mental Retardation and Developmental Disabilities, dated April 10, 1985, which, after a hearing, approved the establishment of a community residential facility at the location desired by the respondents, rather than at the alternative site proposed by the petitioner.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
The petitioner has failed to demonstrate that the facility will cause an overconcentration of similar facilities which would alter the nature and character of the area (see, Matter of Town of Hempstead v Commissioner of State of N. Y. Off. of Mental Retardation & Developmental Disabilities, 121 AD2d 388). Moreover, the Commissioner’s determination to the contrary was supported by substantial evidence (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176; Town of Hempstead v Commissioner, State of N. Y. Off. of *519Mental Retardation & Developmental Disabilities, 89 AD2d 850).
We further conclude that the record contains substantial evidence to support the Commissioner’s finding that the alternative site proposed by the petitioner for a community residential facility was not a superior site (see, Matter of Town of Oyster Bay v Webb, 111 AD2d 760). Bracken, J. P., Kunzeman, Spatt and Sullivan, JJ., concur.